DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: 
A rotation signal generation means in claims 1 and 8 which is shown as elements 203 and 204 in figure 5.
A rotation signal generation interval detection means in claims 1 and 8, which is shown as element 2A in figure 5. 
A rotation signal generation interval change amount calculation means in claims 1 and 8 which is shown as element 2B in figure 5.
A first timing means in claims 2, 4, 9, and 11 which is shown as element 2A1 in figure 6.
A second timing means in claims 2, 4, 9, and 11 which is shown as element 2A2 in figure 6.
A first rotation signal generation interval change amount calculation means in claims 2, 4, 9, and 11 which is shown as element 2B1 in figure 6.
A second rotation signal generation interval change amount calculation means in claims 2, 4, 9, and 11 which is shown as element 2B2 in figure 6.
A first per-range rotation signal generation interval change amount calculation means in claims 4 and 11 which is shown as element 2B1a in figure 7.
A second per-range rotation signal generation interval change amount calculation means in claims 4 and 11 which is shown as element 2B2b in figure 7.
An operating part drive means in claim 8 which is shown as element 2I in figure 5.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A rotational speed variation amount detecting device in claims 1 and 8 which is being interpreted as element 2D in figure 5.
Ignition units in claims 1 and 8 which are being interpreted as IU1 and IU2 in figure 1, as described in paragraphs 29 and 34-38, and as shown in detail in figure 2.  
An operating part in claim 8 which is being interpreted as element 5 in figure 1, or a stepping motor as described in paragraph 30.   
A speed deviation calculation part in claim 8 which is shown as element 2F in figure 5.
A control gain setting part in claim 8.
An operational amount calculation part in claim 8 which is shown as element 2H in figure 5.









Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

The specification fails to provide adequate written description of a corresponding structure used to accomplish the functions performed by these limitations: 
A rotation signal generation means 
A rotation signal generation interval detection means 
A rotation signal generation interval change amount calculation means 
A first timing means 
A second timing means 
A first rotation signal generation interval change amount calculation means 
A second rotation signal generation interval change amount calculation means 
A first per-range rotation signal generation interval change amount calculation means 
A second per-range rotation signal generation interval change amount calculation means 
An operating part drive means 
A speed deviation calculation part 
A control gain setting part 
An operational amount calculation part 














A mere restatement of function associated with a means-plus-function limitation in the specification without more description of the means that accomplish the function fails to provide adequate written description.  One skilled in the art would not understand the specification itself to disclose a structure capable of accomplishing the functions corresponding to the claimed means-plus-function limitations.  While a few of the limitations are related to algorithms disclosed in the specification and claims, these algorithms do not give one of ordinary skill in the art sufficient information to perform the entire claimed functions to which they relate.  Additionally, while these functional limitations are illustrated in the figures, they are shown as only generic boxes which do not identify the corresponding structure.  (See MPEP §§2163(II)(A)(3)(¶7), 2181(IV)(¶3)) (See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitations below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. (See MPEP §§2163(II)(A)(3), 2181(IV))  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The indefinite claim limitations are: 
A rotation signal generation means 
A rotation signal generation interval detection means 
A rotation signal generation interval change amount calculation means 
A first timing means 
A second timing means 
A first rotation signal generation interval change amount calculation means 
A second rotation signal generation interval change amount calculation means 
A first per-range rotation signal generation interval change amount calculation means 
A second per-range rotation signal generation interval change amount calculation means 
An operating part drive means 
A speed deviation calculation part 
A control gain setting part 
An operational amount calculation part 


















Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2, 4, 5, 9, 11, and 12, the claim contains a number of limitations that use parenthesis, formulas, and other mathematical symbols, which is indefinite because it is unclear how the limitations are to be interpreted.  The use of parenthesis to further define the claimed angles could be considered a broad limitation followed by a narrow limitation, as detailed below. The use of the absolute value symbols and other variables are indefinite because the formulas that they are used in are described in words, and is therefore indefinite because the use of the formulas is stated twice without clarification for if the functions are performed twice.  The use of the formulas in claims 5 and 12 are also unclear.  For the purposes of examination, these limitations will be interpreted as functions being performed in order to calculate an output for the limitations to which they apply.  Appropriate correction is required to convey the meaning intended by the inventor.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 11 recites the broad recitation “a certain angle .alpha. from the first crank angle position”, and the claims also recite “.alpha. is less than or equal to 360 degrees” which is what is written in parentheses, and which is the narrower statement of the range/limitation.  Claims 4 and 11 also recites the broad recitation “a certain angle .alpha. from the second crank angle position”, and the claims also recite “the certain crank angle is 360 degrees minus .alpha.” which is what is written in parentheses, and which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term "high" in claims 6 and 13 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, it will be assumed that any voltage that causes the spark plug to spark will be considered high voltage. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kiessling (PG Pub 2003/0056755).

Regarding claim 1, Kiessling teaches a rotational speed variation amount detecting device (abstract; paragraph 24) that detects a rotational speed variation amount of a multi-cylinder four-cycle engine (paragraph 3) provided with 
an engine body having a plurality of cylinders and a crankshaft linked to pistons provided respectively within the plurality of cylinders (paragraphs 3, 24, 34, 39, and 42) and 
a plurality of ignition units provided correspondingly with respect to the plurality of cylinders (paragraph 24; figure 2, element FU), 
the ignition units each being provided with a generating coil that generates AC voltage once per one rotation of the crankshaft (paragraphs 3 and 23-24), the AC voltage having a waveform in which a first half-wave, a second half- wave of different polarity from the first half-wave, and a third half-wave of the same polarity as the first half-wave appear in the stated order (paragraph 24), 
wherein the rotational speed variation amount detecting device comprises:
a rotation signal generation means that detects a specific portion of the waveform of the AC voltage outputted by the generating coil provided to the ignition unit corresponding to each of the cylinders, and generates a rotation signal that corresponds to each of the cylinders once per one rotation of the crankshaft;
a rotation signal generation interval detection means that, every time the rotation signal generation means generates the rotation signal that corresponds to each of the cylinders, detects, as a rotation signal generation interval for each of the cylinders, an amount of time elapsed from the previous generation to the current generation of the rotation signal that corresponds to each of the cylinders; and

the rotational speed variation amount detecting device is configured so as to detect the rotational speed variation amount of the engine on the basis of the rotation signal generation interval change amount calculated by the rotation signal generation interval change amount calculation means every time the rotation signal generation interval detection means detects the rotation signal generation interval for each of the cylinders (figure 2, element MC; paragraphs 24-37; figure 5. Using the broadest reasonable interpretation of the functional language describing the rotational speed variation amount detecting device, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.).

Regarding claim 6, Kiessling teaches the rotational speed variation amount detecting device of claim 1, wherein the generating coil provided to each of the plurality of ignition units includes ignition coils that generate high voltage for ignition applied to spark plugs attached to the corresponding cylinders of the engine (figure 2, element FU; paragraph 24); and
the rotation signal generation means is configured so as to detect ignition pulses induced in primary coils of the ignition coils provided to each of the plurality of ignition units when the ignition action is performed in each of the plurality of cylinders of the engine, and generate rotation signals for the cylinders (figure 2, element MC; paragraphs 24-37. Using the broadest reasonable interpretation of the functional language describing the rotational speed variation amount detecting device, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.).

Regarding claim 7, Kiessling teaches the rotational speed variation amount detecting device of claim 1, wherein the rotation signal generation means is configured so as to generate a rotation signal for each of the cylinders at any crank angle position selected from among a crank angle position taken when there is a rise in any one of first through third half-waves of AC voltage induced in the generating coil provided to the ignition unit corresponding to each of the cylinders of the engine, a crank angle position taken when any one of the first through third half-waves peaks, a crank angle position taken when any one of the first through third half-waves falls to zero after having peaked, and a crank angle position taken when any one of the first through third half-waves reaches a set threshold value (figure 2, element MC; paragraphs 24-37. Using the broadest reasonable interpretation of the functional language describing the rotational speed variation amount detecting device, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiessling (PG Pub 2003/0056755) in view of Mikawa (PG Pub 2018/0051645).

Regarding claim 8, Kiessling teaches an engine control device that performs control (abstract; paragraph 24; figure 2, element MC) causing a rotational speed of a multi-cylinder four-cycle engine (paragraph 3) to converge on a target rotational speed (abstract; paragraphs 24 and 31; figure 2, element MC), the engine being provided with 
an engine body having a plurality of cylinders and a crankshaft linked to pistons provided respectively within the plurality of cylinders (paragraphs 3, 24, 34, 39, and 42), and 

the ignition units each being provided with a generating coil that generates AC voltage once per one rotation of the crankshaft (paragraphs 3 and 23-24), the AC voltage having a waveform in which a first half-wave, a second half-wave of different polarity from the first half-wave, and a third half-wave of the same polarity as the first half-wave appear in the stated order (paragraph 24);
wherein the engine control device (figure 2, element MC) comprises 
a speed deviation calculation part that calculates a deviation between an actual rotational speed of the engine and the target rotational speed (figure 2, element MC. Using the broadest reasonable interpretation of this functional limitation, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.), 
a rotational speed variation amount detecting device that detects an rotational speed variation amount of the engine that has occurred while the crankshaft rotated through a set angular range (figure 2, element MC. Using the broadest reasonable interpretation of this functional limitation, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.), 
a control gain setting part that sets a control gain in accordance with the rotational speed variation amount detected by the rotational speed variation amount detecting device (figure 2, element MC. Using the broadest reasonable interpretation of this functional limitation, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.), 
an operation amount calculation part that calculates an operation amount of the operating part needed in order to cause the rotational speed of the engine to converge on the target rotational speed using the deviation calculated by the speed deviation calculation part and the control gain set by the control gain setting part (figure 2, element MC. Using the broadest reasonable interpretation of this functional limitation, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.), and 
an operating part drive means that drives the operating part so as to operate the operating part by the operation amount calculated by the operation amount calculation part (figure 2, element MC. Using 
the rotational speed variation amount detecting device is provided with: 
a rotation signal generation means that detects a specific portion of the waveform of the AC voltage outputted by the generating coil provided to the ignition unit corresponding to each of the cylinders of the engine, and generates a rotation signal that corresponds to each of the cylinders of the engine once per one rotation of the crankshaft; 
a rotation signal generation interval detection means that, every time the rotation signal generation means generates the rotation signal that corresponds to each of the cylinders, detects, as a rotation signal generation interval for each of the cylinders, an amounts of time elapsed from the previous generation to the current generation of rotation signal that corresponds to each of the cylinders; and 
a rotation signal generation interval change amount calculation means that, every time the rotation signal generation interval detection means newly detects the rotation signal generation interval for each of the cylinders, calculates, as a rotation signal generation interval change amount, either a difference between a newly detected rotation signal generation interval for each of the cylinders and a previously detected rotation signal generation interval for the same cylinder or a difference between a newly detected rotation signal generation interval for each of the cylinders and the most recently detected rotation signal generation interval for the other cylinder; 
the rotational speed variation amount detecting device being configured so as to detect the rotational speed variation amount of the engine on the basis of the rotation signal generation interval change amount calculated by the rotation signal generation interval change amount calculation means every time the rotation signal generation interval detection means detects the rotation signal generation interval for each of the cylinders (figure 2, element MC; paragraphs 24-37; figure 5. Using the broadest reasonable interpretation of the functional language describing the rotational speed variation amount detecting device, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.).

Kiessling is silent as to an operating part operated in order to adjust the rotational speed of the engine. 

Mikawa teaches an operating part operated in order to adjust the rotational speed of the engine (figure 1, element 103a; paragraph 35). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to include the throttle valve operating part taught by Mikawa on an engine including the engine control device of Kiessling since doing so would be an example of combining prior art elements according to known methods to yield predictable results.  In this case, it is well known to use a motor such as is used in Mikawa, to adjust the throttle on an engine, which are found in both Mikawa and Kiessling.  The throttle, valve motor, ECU, and ignition device are all basic, well-known engine elements and one of ordinary skill in the art would know that all of them, or some obvious variation of these, are required in order for an engine to operate.  

Regarding claim 13, Kiessling teaches the engine control device of claim 8, wherein the generating coil provided to each of the plurality of ignition units includes an ignition coil that generates high voltage for ignition applied to a spark plug attached to the corresponding cylinder of the engine (figure 2, element FU; paragraph 24); and
the rotation signal generation means is configured so as to detect an ignition pulse induced in the primary coil of the ignition coil provided to each of the plurality of ignition units when the ignition action is performed in each of the cylinders of the engine, and generates a rotation signal that corresponds to each of the cylinders (figure 2, element MC; paragraphs 24-37. Using the broadest reasonable interpretation of the functional language describing the rotational speed variation amount detecting device, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.).

Regarding claim 14, Kiessling teaches the engine control device of claim 8, wherein the rotation signal generation means is configured so as to generate a rotation signal that corresponds to each of the cylinders at any crank angle position selected from among a crank angle position taken when there is a rise in any one of first through third half-waves of AC voltage induced in the generating coil provided to the ignition unit corresponding to each of the cylinders of the engine, a crank angle position taken when any one of the first through third half-waves peaks, a crank angle position taken when any one of the first through third half-waves falls to zero after having peaked, and a crank angle position taken when any one of the first through third half-waves reaches a set threshold value (figure 2, element MC; paragraphs 24-37. Using the broadest reasonable interpretation of the functional language describing the rotational speed variation amount detecting device, the microcontroller MC in figure 2 reads on this device because it is capable of performing the functions of this device.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kiessling (PG Pub 2003/0056755) in view of Mikawa (PG Pub 2018/0051645), as applied to claim 8 above, and further in view of Kishibata et al. (PG Pub 2006/0103239).

Regarding claim 15, Kiessling teaches the engine control device of claim 8.  

Kiessling is silent as to wherein the engine has, as a load, an AC generator that generates AC output of a commercial frequency.

Kishibata teaches an engine that has, as a load, an AC generator that generates AC output of a commercial frequency (abstract and title).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the engine including the engine control device of Kiessling in order to operate an AC generator as taught by Kishibata, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, Kishibata teaches that .  

Allowable Subject Matter
Claims 2-5 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747